Opinion of the Court by
Judge Robertson:
The judgment of 1863 virtually confirming the judgment and evidence in the action of ejectment, by a perpetuation of the injunction, was final as to the right to the land and to quiet enjoyment thereof. And therefore the-statute of limitation being-pleaded and more than three years having elapsed without any established disability from the date of that judgment to that of the *639appeal, the appeal was so far barred and this court cannot take cognizance of the errors assigned to the judgment settling the rights of the parties to the land.
Ireland, for appellant.
Dulin, for appellees.
Both parties appeal from the subsequent judgment for rents, timbers, etc.
But though the correctness of this judgment is somewhat questionable on either side, yet the record presents no ground sufficiently certain to justify a reversal for either party.
Wherefore the judgment is affirmed.